Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-10 were previously pending and subject to the non-final office action mailed March 16th, 2021. In the Response, submitted May 27th, 2021, claims 1 and 7 were amended, claims 2-3, 6, and 8 were canceled, and no new matter was added. Therefore, claims 1, 4-5, 7, and 9-10 are currently pending and subject to the following Final office action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on May 27th, 2021, have been fully considered and each argument will be respectfully address in the following final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 5-7 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-10 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 7 of this final office action. 

	On pages 5-6 of the Response, the Applicant argues “a server nor receiving information over a network may be performed as a mental process. The allegation that this element of claim 1 is analogous to human mental work is not supported in the Office Action but appears to be merely conclusory […] Moreover, since the test of the independent claims is directed towards maritime vessels, it must be network – a human mind cannot perform the method of these claims”. The Examiner notes that “Claims can recite a mental process even if they are claimed as being performed on a computer […] The courts have found claims requiring a generic computer or 

	On page 6 of the response, the Applicant argues that the“ Applicants fails to see, and the Office Action does not include, any reasoning to support the idea of a geo-fenced location being a mental activity”. The limitation of claim 4 reciting “said load or discharge station is a pre-defined geofenced maritime area” is considered to recite a mental process because a human using mental steps would be capable of collecting information regarding a pre-defined geofenced maritime area associated with a load/discharge station and utilizing the collected information to associate the load/discharge station (geo-fenced maritime area) with the location of the vessel, as indicated in claim 1, by using mental steps of evaluating and organizing information. Further, the claim limitation indicates that the geofenced maritime area is pre-defined, such that a human using the mental steps of collecting information, analyzing information, and displaying a result of the 

	On page 6 of the Response, the Applicant argues the following:
	“Examples of practical application include those described in the specification such as “reliable estimates on cargo movement may be effectuated independently of any direct cargo reporting by a vessel’s crew or port authority, allowing for a better management of cargo flow on a world-wide scale”. Moreover, verifying regulatory and compliance requirements, verifying cargos bills of lading and detecting illegal shipments are obvious practical application”. 

	The Examiner respectfully disagrees that the claims, as recited, integrate the judicial exception into a practical application. The Examiner notes “As explained in the 2019 PEG, the evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception […] if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception” (see pg. 11, October 2019 Update). Accordingly, the Examiner respectfully disagrees that the claims integrate the judicial exception into a practical application because the claims do not recite any additional elements that reflect an improvement in the functioning of a computer, an improvement in a technical field, or implement the judicial exception with a particular machine. The purported 
	
Response to 35 U.S.C. § 112 Remarks
	Applicant’s remarks filed on page 7 of the Response concerning the 35 U.S.C. § 112 (b) rejection of claims 1-10 have been fully considered and are moot in view of the amended rejection that may be found starting on page 15 of this final office action. Although the claims have been amended to overcome the 112 (b) rejection previously set forth in the non-final office action, the amendments have given rise to new issues that have been addressed in the 35 U.S.C. § 112(b) rejection that may be found starting on page 15 of this final office action. 

Response to 35 U.S.C. § 102 Remarks
	Applicant’s remarks filed on pages 7-9 of the Response concerning the 35 U.S.C. § 102 (a)(1) rejection of claims 1 and 7 have been fully considered and are moot in view of the 35 U.S.C. § 103 rejection that may be found starting on page 17 of this final office action.
	On page 7 of the Response, the Applicant argues “Gernandt does not disclose operations with load/discharge stations, other than a generic reference to a destination”. The Examiner notes that one of ordinary skill in the art would recognize that a destination for a vessel that is assigned to transport or pick up cargo is equivalent to a load/discharge station. Further, on page 7 of the Response, the Applicant argues “”the text of claim 1 however, states ‘calculating an amount of cargo in response to the vessel location information the load or discharge station, the TPCI, and the change in vessel draft.’ At least this element of the text of claim 1 is not disclosed by Gernandt”. The Examiner agrees that Gernandt does not explicitly teach the entirety of this 
	On page 9 of the Response, the Applicant argues “Claim 7 includes limitations similar to those of claim and are therefore allowable for the same reasons that claim 1 is allowable. The Applicants request allowance of claim 1 and 7 […] Claims 4-5 and 8-10 are all dependent on an allowable base claims […] Accordingly the Applicant requests allowance of claims 4-5 and 8-10”. In view of the amendments to claims 1 and 7, the Examiner has set forth a 35 U.S.C. § 103 rejection for claims 1, 4-5, 7, and 9-10 that may be found starting on page 17 of this final office action. 

	
Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 9-11 of the Response concerning the 35 U.S.C. § 103 (a)(1) rejection of claims 1, 4-5, 7, and 9-10 have been fully considered and are moot in view of the 35 U.S.C. § 103 rejection that may be found starting on page 17 of this final office action.

	On page 10 of the Response, the Applicant argues “Choudhury makes no mention of cargo and only mentions using weight once to explain the TPCI calculation […] One trying to solve problems in determining cargo would not be inclined to view Choudhury at all because it solves a different problem than the one addressed by the current application”. In view of the amendments to claims 1 and 7, the Examiner has set forth a 35 U.S.C. § 103 rejection for claims 1, 4-5, 7, and 9-10 with newly cited prior art that may be found starting on page 17 of this final office action. 

	On page 11 of the Response, the Applicant argues “[t]he disclosure of Morton does not correct the deficiencies of Gernandt or Choudhury because Morton requires that the unit weight of the cargo be known in advance […] One trying to solve the problem of the present application would not refer to Morton for any reason because it cannot contribute to the problem solution”. In 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 7, and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1 and 4-5 are directed to a method (i.e. a process) and claims 7- and 9-10 are directed to a memory device (i.e. a manufacture). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1, 4-5, 7, and 9-10 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components. 

	Claim 1, in part, recites:

Receiving […] a first AIS information indicative of a draft information, and a location information for a vessel […];
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Receiving […] a tonnes per centimeter immersion (TPCI);
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Querying a data source for statistical information associated with the vessel, said statistical information including a standard deviation value of vessel draft from substantially near the vessel location;
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Determining an amount of change in vessel draft in response to the querying, said amount of change exceeding the standard deviation;
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).
Associating a load or discharge station with the first AIS information, and recording the results of said associating.
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Calculating an amount of cargo in response to the vessel location information, the load or discharge station, the TPCI, and the change in vessel draft.
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

	Thus, claim 1 and claims 4-5, by virtue of dependence, recite an abstract idea directed to mental processes. Further, the following claims recite an additional abstract idea. 
	Claim 4 recites, in part, “wherein said load or discharge station is a pre-defined geofenced maritime area”. This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III).

	Claim 5 recites, in part, “wherein said determining a substantial change in vessel draft includes comparing the draft information to a default limit value”. This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information 

	Claim 7, in part, recites:
Receiving a first AIS information indicative of a draft information for a vessel;
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Determining vessel location information from the first AIS information;
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Querying a data source for statistical information associated with the vessel;
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Associating a load or discharge station with the first AIS information; 
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Receiving a tonnes per centimeter immersion (TPCI); 
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

Calculating an amount of cargo in response to the vessel location information, the load or discharge station, the TPCI, and the change in vessel draft. 
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

	Thus, claim 7 and claims 9-10, by virtue of dependence, recite an abstract idea directed to mental processes. Further, the following claims recite an additional abstract idea. 

	Claim 9 recites, in part, “wherein the statistical information includes a standard deviation measure of the historical vessel draft information”. This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).
	Claim 10 recites, in part, “wherein said load or discharge station is a pre-defined geofenced maritime area”. This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III).

Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1 and 4-5 recite the additional elements of a server, a network, and features for transmitting data over a network (the server receiving information provided by a network).  The server is recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, transmitting/receiving data over a network is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the recitation a network for providing information is considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 

	Further, claims 7 and 9-10 recite the additional elements of a memory device including non-transitory, processor-readable instructions and a processor. The memory device and processor are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Accordingly, the server, memory device, processor, network, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1, 4-5, 7, and 9-10 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1, 4-5, 7, and 9-10 are merely left with a server, memory device, processor, network, and features for transmitting data over a network. Claims 1, 4-5, 7, and 9-10 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1, 4-5, 7, and 9-10 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network (such as mining data to acquire real time data ) is considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II)). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	Further, the server, memory device, and processor are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 



	Viewed as a whole, claims 1, 4-5, 7, and 9-10, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1, 4-5, 7, and 9-10 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than claims 1, 4-5, 7, and 9-10 are rejected under 35 U.S.C § 101. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites “a standard deviation value of vessel draft from substantially near the vessel location”. The term “substantial” is a relative term which renders the claim indefinite. Claim 1 does not provide a standard for ascertaining the requisite degree for the term “substantial” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, one of ordinary skill in the art would not be able to reasonably ascertain what may be considered “substantially near the vessel location”. Therefore, claim 1 and its dependent claims, by virtue of dependence, are rendered indefinite. The Applicant’s disclosure recites “the term “substantially” (and similar terms and phrases) generally indicates any case or circumstance in which a determination, measure, value, or otherwise, is equal, nearly equal, nearly equivalent, or approximately, what the measure or value is recited” (See ¶ [0021]). Thus, for the sake of compact prosecution, the Examiner is interpreting the term “substantially near” as any distance from the vessel location from which vessel draft information may be obtained.   

Claim 5 recites “wherein said determining a substantial change in vessel draft includes […]”. The term “substantial” is a relative term which renders the claim indefinite. Claim 5 does not provide a standard for ascertaining the requisite degree for the term “substantial” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, one of ordinary skill in the art would not be able to reasonably ascertain when a “substantial change” has occurred. Therefore, claim 5 is rendered indefinite. Furthermore, although claim 1, from which claim 5 depends, recites a step for determining an amount of change in vessel draft, there is insufficient antecedent basis in claim 5 for “said determining a substantial change”. Thus, claim 5 is further rendered indefinite for reciting a limitation for which there is a lack of antecedent basis. The Applicant’s disclosure recites “the term “substantially” (and similar terms and phrases) generally indicates any case or circumstance in which a determination, measure, value, or otherwise, is equal, nearly equal, nearly equivalent, or approximately, what the measure or value is recited […] The terms “substantial effect” (and similar terms and phrases) generally indicate any case or circumstance in which an effect might be detected or determined” (See ¶ [0021]). Thus, for the sake of compact prosecution, the Examiner is interpreting the “substantial change” as any case or circumstance in which a change might be detected or determined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Gernandt U.S. Publication No. 2015/0324913, hereafter known as Gernandt, in view of Tamashima et al. U.S. Publication No. 2018/0372494, hereafter known as Tamashima, in further view of Morton et al. U.S. Patent No. 7,325,328, hereafter known as Morton, in further view of “Here Is All You Wanted to Know About Draft Survey Calculations” (2017), hereafter known as Jassal. 

	Regarding claim 1, 
	Gernandt teaches the following:
	Receiving at a server, a first AIS information indicative of a draft information, and a location information for a vessel, said AIS information provided by a network;
	Gernandt teaches “methods, systems, and computer program products for generating a real-time indicator of global trade” (¶ [0004]). Further, Gernandt teaches a “computer environment 100 in which the present invention can be implemented. Computer environment 100 includes a server system 101” (¶ [0020]). Further, “Server system 101 can be configured to obtain information from source systems 102 a-102 n on a continual basis […] Network 103, in a typical implementation, can represent the internet over which server system 101 receives information from source systems 102 a-102 n” (¶ [0023]). Further, “one or more of source systems 102 a-102 n from which sea freight information is obtained can be an 
	Thus, Gernandt teaches a server system that receives sea freight information from an AIS, where the sea freight information includes draft information and position information for a vessel. 

	Querying a data source for statistical information associated with the vessel […];
	Gernandt teaches “sea freight volume component can be derived from information received about container vessels” (¶ [0041]) and “The sea freight volume component can be based on one or more metrics […] Draft can be used as a measurement of the weight of cargo on a vessel (e.g., by comparing a vessel's draft when unloaded to its draft when loaded)” (¶ [0042]). Further, “a draft (DR) factor can be generated based on the draft of each monitored vessel during a particular period of time […] the DR factor can be generated by averaging the draft of each vessel” (¶ [0049]). 
	Thus, Gernandt teaches a server system that may receive metric information from one or more sources that may be used to make a statistical analysis’ (such as calculating sea freight volume changes or a draft factor that measures the mean draft of each vessel over time). 

	Determining an amount of change in a vessel draft in response to the querying […];
	Gernandt teaches “The sea freight volume component can be derived from information received about container vessels” (¶ [0041]) and “The sea freight volume component can be based on one or more metrics including the […] draft […] Draft can be used as a measurement of the weight of cargo on a vessel (e.g., by comparing a vessel's draft when unloaded to its draft when loaded)” (¶ [0042]). 
	Thus, the system of Gernandt is configured to derive a sea freight volume component for a vessel based on the draft information received from the AIS, where the weight of the cargo on the vessel can be calculated by comparing the vessel’s unloaded draft to the vessel’s draft when 

	Associating a load or discharge station with the location; and
	Gernandt teaches ““Server system 101 can be configured to obtain information from source systems 102 a-102 n on a continual basis […] Server system 101 can store the information obtained from source systems 102 a-102 n so that information obtained over a duration of time can be aggregated to generate the real-time indicator” (¶ [0023]) and “one or more of source systems 102 a-102 n from which sea freight information is obtained can be an Automatic Identification System (AIS) […] This information includes […] destination, its estimated time of arrival” (¶ [0026]). 
	According to the Applicant’s Specification “a location may be assigned to the vessel cargo operation. The location may be a load/discharge station such as a port, terminal, off-shore transshipment zone, transfer zone, lightering zone, anchorage or other similar marine facility” (see ¶ [0053]). One of ordinary skill in the art would recognize that the destination for a transportation vessel to deliver cargo is equivalent to a load/discharge station. Thus, the feature for a server system to receive position information of a vessel, a destination location of a vessel, and determine an estimated time of arrival of the vessel is equivalent to associating a load or discharge station with the location.

	Calculating an amount of cargo in response to the […] the change in vessel draft. 
	Gernandt teaches “The sea freight volume component can be derived from information received about container vessels” (¶ [0041]); “The sea freight volume component can be based on one or more metrics including the […] draft […] Draft can be used as a measurement of the weight of cargo on a vessel (e.g., by comparing a vessel's draft when unloaded to its draft when loaded)” (¶ [0042]); ““one or more of source systems 102 a-102 n from which sea freight 

	Thus, Gernandt teaches a server system that receives information associated with a vessel (such as an identifier, type of vessel, position, destination, and draft information) and that a measurement of the weight of cargo on a vessel can be derived from the draft information received from the AIS, such as comparing the draft of the vessel unloaded to its draft when loaded at a dock; equivalent to calculating an amount of cargo in response to the change in vessel draft.

	Gernandt does not explicitly teach a feature for receiving at the server a tonnes per centimeter immersion (TPCI). 

	However, Tamashima teaches the following:
	Receiving at the server a tonnes per centimeter immersion (TPCI);
	Tamashima teaches “ system 1 shown in FIG. 2 has […] a hull condition data calculation section 24  […] information processing device 3 realizes respective functions of […] the hull condition data calculation section 24” (¶[0044]); “information processing device 3 is a computer device” (¶ [0037]); “the hull condition data calculation section 24 calculates (estimates) a draft based on tidal data which is calculated […] Further, a natural frequency of heaving is calculated (estimated) […] Then, a displacement is calculated (estimated) by making use of a relationship between the estimated natural frequency, a TPC (Tons Per Centimeter) which corresponds to the combination of a draft preliminarily calculated based on a hull diagram and an inclination angle of the ship in the longitudinal direction and a displacement” (¶ [0074]). 
	Thus, Tamashima teaches a computer system configured to determine a TPC corresponding to a combination of a calculated draft, an inclination range of the ship in the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gernandt with the teachings of Tamashima by incorporating the feature for determining a TPC for a vessel corresponding to a combination of a calculated draft, an inclination range of the ship in the longitudinal direction, and a displacement, as taught by Tamashima, into the system of Gernandt that is configured to collect vessel draft information. One of ordinary skill in the art would have been motivated to make this modification to the system of Gernandt when one considers that such a feature further helps to “provide a comprehensive indicator of current global economic state by tracking current values for the availability capacity for freight shipments as well as the volume of actual shipments” (¶ [0014]), as suggested by Gernandt. 

	Although Gernandt teaches a feature for obtaining, storing, and retrieving statistical information including draft information that has been collected over time, Gernandt/Tamashima does not explicitly teach the statistical information including a standard deviation value of vessel draft from substantially near the vessel location. Further, Gernandt/Tamashima does not explicitly teach determining an amount of change in vessel draft in response to the querying, said amount of change exceeding the standard deviation.

	However, Morton teaches the following: 
	[…] said statistical information including a standard deviation value of vessel draft from substantially near the vessel location.
	Morton teaches “methods and apparatus to determine the draft and/or amount of cargo loaded in a vessel […] The apparatus includes a portable, handheld housing containing an ultrasonic transducer and receiver or, alternatively, a laser emitter and receiver, […] Within the Morton teaches “Determination of Barge Draft using Laser Beam […] In the laser-based measurement technique, the preprocessing of distances is made. In a preferred embodiment the standard deviation of the measured distance y is expressed by the following formula” (pg. 22, lines 6-10). 
	Thus, Morton teaches an apparatus that may determine a barge’s draft based on measuring a distance of the vessel above the waterline using lasers or light beam signals, where the apparatus is capable of determining the standard deviation of the measured distance using a particular formula; equivalent to statistical information including a standard deviation value of vessel draft from substantially near the vessel location.  

	Determining an amount of change in vessel draft in response to the querying, said amount of change exceeding the standard deviation.
	Morton teaches “surveyor device determines whether or not to accept a value based upon an internal stored array filtered by inter quartile range” (col. 5: 17-19); “Determination of Barge Draft using Laser Beam […] readings can be offloaded directly to the handheld PDA 22 once they have been validated as a non-error produced reading […] the standard deviation of the measured distance y is expressed by the following formula” (col. 8: 30-36); “The mode within variance region between the second and third quartile range is accepted as the valid reading” (col. 8: 16-18). 
	Thus, Morton teaches a surveyor device to collect readings associated with a distance for calculating a ship’s draft, where a standard deviation of the collected information may be computed. Further, Morton teaches that the mode within variance region between the second and third quartile range is accepted as the valid reading. Thus, the feature for calculating a standard deviation for a plurality of readings and calculating a vessel draft based on valid readings within 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gernandt/Tamashima with the teachings of Morton by incorporating a feature for calculating a standard deviation for a plurality of draft readings and calculating a vessel draft based on valid readings within a variance region between the second and third quartile, as taught by Morton, into the system of Gernandt/Tamashima that is configured to determine vessel draft. One of ordinary skill in the art would have been motivated to make this modification when one considers that “to improve transportation economics, as well as to be able to determine the amount of cargo that has been loaded onto the vessel, it is important to obtain accurate readings of the vessel draft” (pg. 3, lines 10-12), as suggested by Morton. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that such a feature “minimizes errors in barge drafting measurements […] as well as create a more reproducible draft value” (col. 3: 11-15), as suggested by Morton. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that “it is also important to have accurate vessel draft readings to prevent the barge from bottoming out in the waterway during the transporting of the cargo” (pg. 3, lines 12-13), as suggested by Morton. Further, one of ordinary skill in the art would have recognized that the teachings of Morton are compatible with the system of Gernandt/Tamashima as they share capabilities and characteristics; namely, they are both systems directed to determining vessel draft and measuring the amount of cargo on a vessel. 

	Although Gernandt teaches a feature for calculating an amount of cargo loaded on a vessel based on a change in vessel draft, Gernandt/Tamashima/Morton does not explicitly teach 

	However, Jassal teaches the following:
	Calculating an amount of cargo in response to the vessel location information, the load or discharge station, the TPCI, and the change in vessel draft. 
	Jassal teaches “in this post I will discuss about how to go about measuring the cargo quantity with draft survey” (pg. 1, para. 6); “Calculating the cargo loaded with draft survey is the most appropriate way” (pg. 2, para. 3); “With draft survey calculations, all we want to know is the difference in ship’s arrival weight (Displacement) and departure weight (displacement)” ( ); “Mean of means is considered to be the accurate draft of the vessel at the midship. This is the draft we need to enter in the trim and stability booklet” (pg. 2, para. 7); “Now that we know the draft of the ship, we can open the trim and stability booklet and check the displacement for this draft.” (pg. 5, para. 1); “We have now got the displacement for the actual draft of the vessel. But there will be few corrections to this displacement” (pg. 5, para. 5); “The correction applied to the displacement at mean draft to bring it to the displacement at center of floatation is called the “1st Trim correction”” (pg. 5, para. 8); “As we need the values of TPC and LCF for calculating 1st trim correction, open the Trim & stability booklet and find these values for the vessel’s draft. Again we have to do the interpolation to get the exact values.” (pg. 6, para. 1); “Once we have 1st trim correction and 2nd trim correction, we need to apply these to the ship’s displacement.” (pg. 8, para. 1); “We now have vessel’s actual displacement. But this displacement is in salt water density of 1.025 as most of the hydrostatic tables have the data for that density. Now if the water density around the vessel is different than 1.025, the displacement of the vessel will change.” (pg. 8, para. 6-7); “For draft survey, we need to measure the density of dock water just before or after reading the visual drafts. The density is measured by draft survey hydrometer with a sample of dock water drawn from around the vessel” (pg. 8, para. 9); “Now say we have measured the 
	Thus, Jassal teaches that an amount of cargo on a ship may be calculated based on a difference between the ship’s initial displacement and a following displacement. Further, the displacement values are calculated based on the ship’s draft information, a TPC (tonnes per centimeter immersion), and a density of the water located around the vessel (such as at the dock); equivalent to calculating an amount of cargo in response to the vessel location information, the load or discharge station, the TPCI, and the change in vessel draft.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gernandt/Tamashima/Morton with the teachings of Jassal by incorporating the draft survey techniques for calculating amount of cargo on a ship based on a difference between the ship’s initial displacement and a following displacement, where the displacement values are calculated based on the ship’s draft information, a TPC value, and a density of the water located around the vessel, as taught by Jassal. One of ordinary skill in the art would have been motivated to make this combination when one considers “Calculating the cargo loaded with draft survey is the most appropriate way” (pg. 2, para. 3), as suggested by Jassal. Further, one of ordinary skill in the art would have recognized that the teachings of Jassal are compatible with the system of Gernandt/Tamashima/Morton as they share capabilities and characteristics; namely, they are both systems directed to determining draft and measuring the amount of cargo on a vessel. 

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Gernandt U.S. Publication No. 2015/0324913, hereafter known as Gernandt, in view of Tamashima et al. U.S. Publication No. 2018/0372494, hereafter known as Tamashima, in further view of Morton et al. U.S. Patent No. 7,325,328, hereafter known as Morton, in further view of “Here Is All You Wanted to Know Jassal, in further view of Haunsoe et al. U.S. Publication No. 2017/0309188, hereafter known as Haunsoe. 

	Regarding claim 4, 
	Gernandt/Tamashima/Morton/Jassal teaches the limitations of claim 1. Although Gernandt teaches a feature for a server system to receive destination information from an AIS associated with a vessel’s destination and storing the received information associated with the particular vessel (¶ [0026]), Gernandt/Tamashima/Morton/Jassal does not explicitly teach that the destination (equivalent to the load or discharge station) is a pre-defined geofenced maritime area. 

	However, Haunsoe teaches the following:
	Wherein said load or discharge station is a pre-defined geofenced maritime area. 	Haunsoe teaches “receiving, at a server, vessel AIS information, said AIS information including at least a vessel identifier and a vessel location […] Querying a location data store in response to the vessel location, said location data store including port location information […] Determining, in response to said querying, whether the vessel is in a port area or port approach area” (see Abstract). Further, Haunsoe teaches “a method may be performed that calculates delays at specific terminals and berths within a port area. To effectuate this method, a processor, such as a networked server, would receive AIS updates at regular intervals […] From these updates, the following steps may be applied: Capturing the time stamp of the AIS signal when the vessel crosses an anchorage, pilot boarding area, or a predefined geo-fenced coordinate area […] Capturing the time stamp of the AIS signal when the vessel exits an anchorage, pilot boarding area or predefined geo-fenced area“(¶ [0101]).  
	Thus, Haunsoe teaches a server configured to receive vessel AIS information including a vessel location and determining whether the vessel is in a port area according to a location data store. Further, the server may capture time stamp information of the AIS information when the 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gernandt/Tamashima/Morton/Jassal with the teachings of Haunsoe for incorporating a feature for associating a pre-defined geofenced maritime area with AIS information by capturing a time stamp of an AIS signal when a vessel crosses or exits a predetermined geo-fenced coordinate area, as taught by Haunsoe, into the server system of Gernandt/Tamashima/Morton/Jassal that is capable of continuously receiving and storing AIS location information associated with a vessel. One of ordinary skill in the art would have been motivated to make this modification when one considers “While AIS information is becoming widely available, there is a need to extract meaningful data from this information for efficient operation of marine transportation systems” (¶ [0004]), as suggested by Haunsoe. Further, one of ordinary skill in the art would have been motivated to make this modification to the server system of Gernandt/Tamashima/Morton/Jassal with the purpose to further “provide reliable information” (¶ [0003]), as suggested by Gernandt. Further, one of ordinary skill in the art would have recognized that the teachings of Haunsoe are compatible with the system of Gernandt/Tamashima/Morton/Jassal as they share capabilities and characteristics; namely, they are both systems directed to receiving AIS information associated with vessels. 

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Gernandt U.S. Publication No. 2015/0324913, hereafter known as Gernandt, in view of Tamashima et al. U.S. Publication No. 2018/0372494, hereafter known as Tamashima, in further view of Morton et al. U.S. Patent No. 7,325,328, hereafter known as Morton, in further view of “Here Is All You Wanted to Know Jassal, in view of Zhao et al. CN-109658439A, hereafter known as Zhao. 

	Regarding claim 5, 
	Gernandt/Tamashima/Morton/Jassal teaches the limitations of claim 1. Further, Gernandt/Tamashima/Morton/Jassal does not explicitly teach, however Zhao does teach, the following:
	Wherein said determining a substantial change in vessel draft includes comparing the draft information to a default limit value. 
	Zhao teaches “the data source includes an automatic ship identification system AIS” (pg. 3, para. 6, lines 1-2). Further, Zhao teaches “obtaining the draft of the ship's static information” (pg. 8, para. 17, line 1) and “then, it is determined whether the draft is greater than a preset no-load draft threshold” (pg. 8, para. 18, lines 1-2). Further “If the draught depth is greater than the no-load draft threshold, the ship is not in an unloaded state, i.e., the ship carries cargo” (pg. 9, para. 2, lines 1-2) and “If the ship is in a cargo state, the ship is determined to be in a state of pressure” (pg. 9, para. 3, line 1). Further, Zhao teaches a “second determining sub-module is configured to determine whether the draft is greater than a preset no-load draft threshold […] third determining sub-module is configured to determine that the ship is in a cargo state if the draft is greater than the no-load draft threshold” (pg. 11, para. 1-2).  
	Thus, Zhao teaches a system comprising modules that are configured to obtain ship draft information from an AIS data source and determine whether a ship’s draft is greater than a preset draft threshold. If the ship’s draft exceeds the preset draft threshold, this indicates that the ship has been loaded, and if the draft does not exceed the threshold, this indicates the ship is not loaded (thus, being unloaded). This feature for determining whether a ship has been loaded or unloaded based on obtained draft information for a ship and determining whether the draft 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gernandt/Tamashima/Morton/Jassal with the teachings of Zhao by incorporating a feature for determining a substantial change in vessel draft based on obtained draft information for a ship and determining whether the draft exceeds a preset draft threshold, as taught by Zhao, into the system of Gernandt/Tamashima/Morton/Jassal that is configured to collect and analyze vessel draft information from an AIS. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “improve ship management” (pg. 11, para. 4, line 6) and “to improve the accuracy of the data” (pg. 9, para. 14, line 1), as suggested by Zhao. Further, one of ordinary skill in the art would have recognized that the teachings of Zhao are compatible with the system of Gernandt/Tamashima/Morton/Jassal as they share capabilities and characteristics; namely, they are both systems directed to receiving AIS information associated with vessels. 

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Gernandt U.S. Publication No. 2015/0324913, hereafter known as Gernandt, in view of Tamashima et al. U.S. Publication No. 2018/0372494, hereafter known as Tamashima, in further view of “Here Is All You Wanted to Know About Draft Survey Calculations” (2017), hereafter known as Jassal. 

	Regarding claim 7, 
	Gernandt teaches the following:
	A memory device including non-transitory, processor-readable instructions directing a processor to perform a method:
	Gernandt teaches “Embodiments of the present invention may comprise or utilize special purpose or general-purpose computers including computer hardware, such as, for example, one or more processors and system memory […] also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures. Such computer-readable media can be any available media that can be accessed by a general purpose or special purpose computer system” (¶ [0015]). Further, “Computer-executable instructions comprise, for example, instructions and data which, when executed by a processor, cause a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions.” (¶ [0017]). 

	Receiving a first AIS information indicative of a draft information;
	Gernandt teaches “methods, systems, and computer program products for generating a real-time indicator of global trade” (¶ [0004]). Further, Gernandt teaches a “computer environment 100 in which the present invention can be implemented. Computer environment 100 includes a server system 101” (¶ [0020]). Further, “Server system 101 can be configured to obtain information from source systems 102 a-102 n on a continual basis […] Network 103, in a typical implementation, can represent the internet over which server system 101 receives information from source systems 102 a-102 n” (¶ [0023]). Further, “one or more of source systems 102 a-102 n from which sea freight information is obtained can be an Automatic Identification System (AIS) […] This information includes an identifier and type of the vessel, its position […] its draft (or draught)” (¶ [0026]). 
	Thus, Gernandt teaches a server system that receives sea freight information from an AIS, where the sea freight information includes draft information and position information for a vessel. 

	Determining vessel location information from the first AIS information;
	Gernandt teaches “one or more of source systems 102 a-102 n from which sea freight information is obtained can be an Automatic Identification System (AIS) […] This information includes an identifier and type of the vessel, its position […] its draft (or draught)” (¶ [0026]).
	Thus, Gernandt teaches a system that may receive sea freight information from an AIS, including the position of a vessel; equivalent to determining vessel location information from the first AIS information. 

	Querying a data source for statistical information associated with the vessel;
	Gernandt teaches “sea freight volume component can be derived from information received about container vessels” (¶ [0041]) and “The sea freight volume component can be based on one or more metrics […] Draft can be used as a measurement of the weight of cargo on a vessel (e.g., by comparing a vessel's draft when unloaded to its draft when loaded)” (¶ [0042]). Further, “a draft (DR) factor can be generated based on the draft of each monitored vessel during a particular period of time […] the DR factor can be generated by averaging the draft of each vessel” (¶ [0049]). 
	Thus, Gernandt teaches a server system that may receive metric information from one or more sources that may be used to make a statistical analysis’ (such as calculating sea freight volume changes or a draft factor that measures the mean draft of each vessel over time). 

	Associating a load or discharge station with the first AIS information; and
	Gernandt teaches ““Server system 101 can be configured to obtain information from source systems 102 a-102 n on a continual basis […] Server system 101 can store the information obtained from source systems 102 a-102 n so that information obtained over a duration of time can be aggregated to generate the real-time indicator” (¶ [0023]) and “one or more of source systems 102 a-102 n from which sea freight information is obtained can be an 
	According to the Applicant’s Specification “a location may be assigned to the vessel cargo operation. The location may be a load/discharge station such as a port, terminal, off-shore transshipment zone, transfer zone, lightering zone, anchorage or other similar marine facility” (see ¶ [0053]). One of ordinary skill in the art would recognize that the destination for a transportation vessel to deliver cargo is equivalent to a load/discharge station. Thus, the feature for a server system to receive position information of a vessel, a destination location of a vessel, and determine an estimated time of arrival of the vessel is equivalent to associating a load or discharge station with the location.

	Calculating an amount of cargo in response to […] the change in vessel draft. 
	Gernandt teaches “The sea freight volume component can be derived from information received about container vessels” (¶ [0041]); “The sea freight volume component can be based on one or more metrics including the […] draft […] Draft can be used as a measurement of the weight of cargo on a vessel (e.g., by comparing a vessel's draft when unloaded to its draft when loaded)” (¶ [0042]); ““one or more of source systems 102 a-102 n from which sea freight information is obtained can be an Automatic Identification System (AIS) […] This information includes […] destination, its estimated time of arrival” (¶ [0026]). 

	Thus, Gernandt teaches a server system that receives information associated with a vessel (such as an identifier, type of vessel, position, destination, and draft information) and that a measurement of the weight of cargo on a vessel can be derived from the draft information received from the AIS, such as comparing the draft of the vessel unloaded to its draft when loaded at a dock; equivalent to calculating an amount of cargo in response to the change in vessel draft.

Gernandt does not explicitly teach a feature for receiving at the server a tonnes per centimeter immersion (TPCI). 

	However, Tamashima teaches the following:
	Receiving at the server a tonnes per centimeter immersion (TPCI);
	Tamashima teaches “ system 1 shown in FIG. 2 has […] a hull condition data calculation section 24  […] information processing device 3 realizes respective functions of […] the hull condition data calculation section 24” (¶[0044]); “information processing device 3 is a computer device” (¶ [0037]); “the hull condition data calculation section 24 calculates (estimates) a draft based on tidal data which is calculated […] Further, a natural frequency of heaving is calculated (estimated) […] Then, a displacement is calculated (estimated) by making use of a relationship between the estimated natural frequency, a TPC (Tons Per Centimeter) which corresponds to the combination of a draft preliminarily calculated based on a hull diagram and an inclination angle of the ship in the longitudinal direction and a displacement” (¶ [0074]). 
	Thus, Tamashima teaches a computer system configured to determine a TPC corresponding to a combination of a calculated draft, an inclination range of the ship in the longitudinal direction, and a displacement; equivalent to receiving a tonnes per centimeter immersion corresponding to a vessel. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gernandt with the teachings of Tamashima by incorporating the feature for determining a TPC for a vessel corresponding to a combination of a calculated draft, an inclination range of the ship in the longitudinal direction, and a displacement, as taught by Tamashima, into the system of Gernandt that is configured to collect vessel draft information. One of ordinary skill in the art would have been motivated to make this modification to the system of Gernandt when one considers that such a feature further helps to “provide a comprehensive indicator of current global economic state by tracking current values Gernandt. 

	Although Gernandt teaches a feature for calculating an amount of cargo loaded on a vessel based on a change in vessel draft, Gernandt/Tamashima does not explicitly teach calculating an amount of cargo in response to the vessel location information, the load or discharge station, the TPCI, and the change in vessel draft. 

	However, Jassal teaches the following:
	Calculating an amount of cargo in response to the vessel location information, the load or discharge station, the TPCI, and the change in vessel draft. 
	Jassal teaches “in this post I will discuss about how to go about measuring the cargo quantity with draft survey” (pg. 1, para. 6); “Calculating the cargo loaded with draft survey is the most appropriate way” (pg. 2, para. 3); “With draft survey calculations, all we want to know is the difference in ship’s arrival weight (Displacement) and departure weight (displacement)” ( ); “Mean of means is considered to be the accurate draft of the vessel at the midship. This is the draft we need to enter in the trim and stability booklet” (pg. 2, para. 7); “Now that we know the draft of the ship, we can open the trim and stability booklet and check the displacement for this draft.” (pg. 5, para. 1); “We have now got the displacement for the actual draft of the vessel. But there will be few corrections to this displacement” (pg. 5, para. 5); “The correction applied to the displacement at mean draft to bring it to the displacement at center of floatation is called the “1st Trim correction”” (pg. 5, para. 8); “As we need the values of TPC and LCF for calculating 1st trim correction, open the Trim & stability booklet and find these values for the vessel’s draft. Again we have to do the interpolation to get the exact values.” (pg. 6, para. 1); “Once we have 1st trim correction and 2nd trim correction, we need to apply these to the ship’s displacement.” (pg. 8, para. 1); “We now have vessel’s actual displacement. But this displacement is in salt water density 
	Thus, Jassal teaches that an amount of cargo on a ship may be calculated based on a difference between the ship’s initial displacement and a following displacement. Further, the displacement values are calculated based on the ship’s draft information, a TPC (tonnes per centimeter immersion), and a density of the water located around the vessel (such as at the dock); equivalent to calculating an amount of cargo in response to the vessel location information, the load or discharge station, the TPCI, and the change in vessel draft.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gernandt/Tamashima with the teachings of Jassal by incorporating the draft survey techniques for calculating amount of cargo on a ship based on a difference between the ship’s initial displacement and a following displacement, where the displacement values are calculated based on the ship’s draft information, a TPC value, and a density of the water located around the vessel, as taught by Jassal. One of ordinary skill in the art would have been motivated to make this combination when one considers “Calculating the cargo loaded with draft survey is the most appropriate way” (pg. 2, para. 3), as suggested by Jassal. Further, one of ordinary skill in the art would have recognized that the teachings of Jassal are compatible with the system of Gernandt/Tamashima as they share capabilities and characteristics; namely, they are both systems directed to determining draft and measuring the amount of cargo on a vessel. 

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Gernandt U.S. Publication No. 2015/0324913, hereafter known as Gernandt, in view of Tamashima et al. U.S. Publication No. 2018/0372494, hereafter known as Tamashima, in further view of “Here Is All You Wanted to Know About Draft Survey Calculations” (2017), hereafter known as Jassal, in view of Morton et al. WO 2008/042166, hereafter known as Morton. 

	Regarding claim 9, 
	Gernandt/Tamashima/Jassal teaches the limitations of claim 7. Further, Gernandt teaches the following:
	Said statistical information includes […] historical draft information;
	Gernandt teaches “Server system 101 can be configured to obtain information from source systems 102 a-102 n on a continual basis […] Server system 101 can store the information obtained from source systems 102 a-102 n so that information obtained over a duration of time can be aggregated to generate the real-time indicator” (¶ [0023]) and “one or more of source systems 102 a-102 n from which sea freight information is obtained can be an Automatic Identification System (AIS) […] This information includes […] its draft (or draught)” (¶ [0026]). 
	Thus, Gernandt teaches a server system that can obtain and store draft information associated with a vessel on a continual basis, where the information that has been obtained over a duration of time can be utilized to generate a real-time indicator; equivalent to querying a data source for statistical information including historical draft information. 

	Although Gernandt teaches a feature for obtaining, storing, and retrieving statistical information including draft information that has been collected over time, Gernandt/Tamashima/Jassal does not explicitly teach the statistical information including a standard deviation measure of the historical vessel draft information. 

	However, Morton teaches the following: 
	 Said statistical information includes a standard deviation measure of […] vessel draft information;
	Morton teaches “methods and apparatus to determine the draft and/or amount of cargo loaded in a vessel […] The apparatus includes a portable, handheld housing containing an ultrasonic transducer and receiver or, alternatively, a laser emitter and receiver, […] Within the housing is electrical circuitry to receive either the sound or light beam signals reflected from the water surface. These signals are processed by a computer programmed to utilize an arraying analytical technique to determine the distance of the vessel above the waterline” (See abstract). Further, Morton teaches “Determination of Barge Draft using Laser Beam […] In the laser-based measurement technique, the preprocessing of distances is made. In a preferred embodiment the standard deviation of the measured distance y is expressed by the following formula” (pg. 22, lines 6-10). 
	Thus, Morton teaches an apparatus that may determine a barge’s draft based on measuring a distance of the vessel above the waterline using lasers or light beam signals, where the apparatus is capable of determining the standard deviation of the measured distance using a particular formula; equivalent to statistical information including a standard deviation measure of historical vessel draft information. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gernandt/Tamashima/Jassal with the teachings of Morton by incorporating a feature for determining the standard deviation of measured draft information, as taught by Morton, into the system Gernandt/Tamashima/Jassal that is configured to perform statistical analysis with received sea freight information including vessel Morton. Further, one of ordinary skill in the art would have been motivated to make this modification when one considers that “it is also important to have accurate vessel draft readings to prevent the barge from bottoming out in the waterway during the transporting of the cargo” (pg. 3, lines 12-13), as suggested by Morton. Further, one of ordinary skill in the art would have recognized that the teachings of Morton are compatible with the system of Gernandt/Tamashima/Jassal as they share capabilities and characteristics; namely, they are both systems directed to determining draft and measuring the amount of cargo on a vessel. 

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Gernandt U.S. Publication No. 2015/0324913, hereafter known as Gernandt, in view of Tamashima et al. U.S. Publication No. 2018/0372494, hereafter known as Tamashima, in further view of “Here Is All You Wanted to Know About Draft Survey Calculations” (2017), hereafter known as Jassal, in further view of Haunsoe et al. U.S. Publication No. 2017/0309188, hereafter known as Haunsoe. 

	Regarding claim 10,
	Gernandt/Tamashima/Jassal teaches the limitations of claim 7. Although Gernandt teaches a feature for a server system to receive destination information from an AIS associated with a vessel’s destination and storing the received information associated with the particular vessel (¶ [0026]), Gernandt/Tamashima/Jassal does not explicitly teach that the destination (equivalent to the load or discharge station) is a pre-defined geofenced maritime area. 

	However, Haunsoe teaches the following:
Wherein said load or discharge station is a pre-defined geofenced maritime area. 	Haunsoe teaches “receiving, at a server, vessel AIS information, said AIS information including at least a vessel identifier and a vessel location […] Querying a location data store in response to the vessel location, said location data store including port location information […] Determining, in response to said querying, whether the vessel is in a port area or port approach area” (see Abstract). Further, Haunsoe teaches “a method may be performed that calculates delays at specific terminals and berths within a port area. To effectuate this method, a processor, such as a networked server, would receive AIS updates at regular intervals […] From these updates, the following steps may be applied: Capturing the time stamp of the AIS signal when the vessel crosses an anchorage, pilot boarding area, or a predefined geo-fenced coordinate area […] Capturing the time stamp of the AIS signal when the vessel exits an anchorage, pilot boarding area or predefined geo-fenced area“(¶ [0101]).  
	Thus, Haunsoe teaches a server configured to receive vessel AIS information including a vessel location and determining whether the vessel is in a port area according to a location data store. Further, the server may capture time stamp information of the AIS information when the vessel crosses or exits a predefined geo-fenced area; equivalent to associating a load or discharge station with the first AIS information, where the load or discharge station is a pre-defined geofenced maritime area. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gernandt/Tamashima/Jassal with the teachings of Haunsoe for incorporating a feature for associating a pre-defined geofenced maritime area with AIS information by capturing a time stamp of an AIS signal when a vessel crosses or exits a predetermined geo-fenced coordinate area, as taught by Haunsoe, into the server system of Gernandt/Tamashima/Jassal that is capable of continuously receiving and storing AIS location information associated with a vessel. One of ordinary skill in the art would have been motivated Haunsoe. Further, one of ordinary skill in the art would have been motivated to make this modification to the server system of Gernandt/Tamashima/Jassal with the purpose to further “provide reliable information” (¶ [0003]), as suggested by Gernandt. Further, one of ordinary skill in the art would have recognized that the teachings of Haunsoe are compatible with the system of Gernandt/Tamashima/Jassal as they share capabilities and characteristics; namely, they are both systems directed to receiving AIS information associated with vessels. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628